Title: To George Washington from Major General Philip Schuyler, 13 January 1776
From: Schuyler, Philip
To: Washington, George



Albany January 13th 1776

I wish I had no Occasion to send My Dear General this Melancholly Account. My Amiable Friend the Gallant Montgomery is no more. The Brave Arnold is wounded & we have met with a severe Check, in an unsuccessful Attempt on Quebec; May Heaven be graciously pleased that the Misfortune may terminate here; I tremble for our People in Canada, And Nothing my Dear Sir seems left, to prevent the most fatal Consequences, but an immediate Reinforcement, that is no where to be had but from You, & the only Rout that which I have pointed out in my Letter to Congress, Copy of which You have enclosed; Nor do I think that a less Number than which I have mentioned will suffice. Should Your Excellency think proper to send the Troops, You will please to let me know It by Express, that I may send Provisions to Onion River.
Congress has wrote to me on the Subject of my Request to retire, our Affairs are much Worse than when I made the Request, this is Motive sufficient for me to continue to serve my

Country, in any Way I can be thought most serviceable; But my Utmost can be but little, Weak & Indisposed as I am.
The Clothing is gone to Cambridge. I am Your Excellency’s most Obedt & Most Humble Servt

Ph: Schuyler

